Citation Nr: 0946933	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-05 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a skin rash.

3.  Entitlement to service connection for a cervical 
condition.

4.  Entitlement to service connection for a bunion of the 
right first toe.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral edema of 
the legs.

7.  Entitlement to service connection for a left knee 
condition.

8.  Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, friend of the Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran served in Army National Guard of South Carolina 
from March 1997 to February 2008.  She had initial active 
duty for training (ACDUTRA) from August 1998 to November 
1998, and active military service from February 2003 to June 
2004, and from May 2005 to June 2006.  Honors and awards 
include an Iraq Campaign Medal, Global War on Terrorism 
Expeditionary Medal, and a Global War on Terrorism Service 
Medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

In May 2009 a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  

The issues of entitlement to service connection for skin 
rash, a cervical condition, bunion of the right first toe, 
tinnitus, bilateral edema of the legs, and bilateral knee 
pain are addressed in the REMAND portion of the decision 
below.  


FINDING OF FACT

The Veteran does not have a left ear hearing loss disability.  


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.385 (2009). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  When a 
chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303, 3.304; Hensley v. 
Brown, 5 Vet. App. 155, 159-60 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) include a March 1997 
enlistment examination which revealed the following:

Hertz
50
0
100
0
200
0
300
0
4000
Left 
ear
05
00
00
00
05

A January 2001 medical examination revealed the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Left 
ear
10
5
5
5
0

A May 2005 audiogram revealed the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Left 
ear
5
5
0
10
10

A June 2006 audiogram revealed the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Left 
ear
15
15
10
10
20

In July 2006 the Veteran was accorded a compensation and 
pension (C&P) audio examination.  During the examination the 
Veteran reported that she was on an aircraft for six months.  
She denied occupational noise.  She also reported lawn 
equipment, bowling, and loud music as recreational noise 
exposure.  Audiology testing yielded a left ear speech 
recognition score of 96 and the following:

Hertz
50
0
100
0
200
0
300
0
4000
Left 
ear
15
15
10
10
15

The examiner found that the Veteran had normal middle ear 
function in both ears and stated that the results showed that 
the Veteran had clinically normal hearing.  

A January 2008 VA outpatient audiological consult report 
indicated that the Veteran noticed worse subjective hearing 
sensitivity in her left ear.  The assessment was normal 
bilateral hearing sensitivity from 250 Hz. To 8000 Hz.  Word 
recognition testing was 100 percent for the left ear. 

In order to be considered for service connection, a claimant 
must first have a disability.  Degmetich v. Brown, 104 F.3d 
1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (there can be no valid claim absent proof of a present 
disability).  Here, the medical evidence does not show that 
the Veteran has a current left ear hearing loss disorder as 
defined by 38 C.F.R. § 3.385.  It follows that if there is no 
current disorder there obviously is no current disability.  
In the absence of competent medical evidence of a current 
disorder and of any competent evidence relating the claimed 
current disorder to service, service connection for left ear 
hearing loss must be denied.  See Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996) and Degmetich, 104 F.3d 1328. 

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

A letter from the RO dated in June 2006 apprised the Veteran 
of the information and evidence necessary to establish her 
claim for service connection.  She was advised of the 
evidence that VA would seek to provide and of the information 
and evidence that she was expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  She was also informed him of how VA 
establishes disability ratings and effective dates.  
Dingess/Hartman, 19 Vet. App. 473.  The Board thus finds that 
the Veteran has been provided adequate notice in accordance 
with 38 U.S.C.A §§ 5103, 5103A with regard to her claim for 
service connection.  

Regarding the duty to assist, STRs have been obtained and 
made a part of the record, as have VA and private treatment 
records.  In addition, the Veteran has been accorded a C&P 
examination with regard to her claim for service connection 
for left ear hearing loss; the report of which is of record.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for left ear hearing loss is denied.  


REMAND

Bilateral knee pain, bilateral edema of the legs, skin rash, 
cervical condition, bunion of the right first toe, and 
tinnitus

The Veteran's personnel records show that she was deployed to 
Southwest Asia during active duty.  She served in support of 
Operation Iraqi Freedom in Kuwait and Iraq from June 25, 
2005, to June 6, 2006.  

The rating decision dated in February 2007 denied service 
connection for some claims because she had not been 
clinically diagnosed as having any disabilities of the knees, 
legs, skin and cervical spine.  However, there was no 
consideration of the Veteran's service in Southwest Asia or 
the possible application of 38 U.S.C.A. § 1117 (West 2002) 
and 38 C.F.R. § 3.317 (2009) in regard to undiagnosed 
illnesses.  In light of the Veteran's qualifying service in 
Southwest Asia and the existence of undiagnosed complaints of 
joint pain, swelling, cramps, rash and numbness she must be 
afforded an appropriate examination to assess her claims.  

Since the claims file is being returned it should also be 
updated to include recent relevant VA treatment records 
dating from July 23, 2008.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  It is also noted that the Veteran submitted 
a VA Form 21-4142, Authorization and Consent to Release of 
Information to the VA, in favor of Low Country Family 
Podiatry in November 2007.  It does not appear that any 
attempts were made to request those records.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Charleston VAMC dating from July 23, 
2008, to the present.  If no further 
treatment records exist, the claims 
file should be documented 
accordingly.  

2.  Also attempt to obtain medical 
records from Low Country Family 
Podiatry, provided that any necessary 
updated authorization forms are 
completed.  

3.  The Veteran should be afforded a 
VA Gulf War examination.  The claims 
folder and a copy of this remand must 
be provided to the examiner and 
reviewed as part of the examination.  
The examiner must indicate in the 
examination report that such a review 
occurred.  

The examiner is specifically 
requested to opine as to whether the 
bunion of the right foot and the 
tinnitus are less likely than not 
(less than a 50 percent probability) 
or at least as likely as not (50 
percent probability or greater) 
related to her active service.  

In regard to her claims for service 
connection for a bilateral knee 
condition, bilateral edema of the 
legs, skin rash, and a cervical 
condition, the examiner is requested 
to provide an opinion whether any 
disability diagnosed during the 
course of the examination is at least 
as likely as not, a probability of 50 
percent or greater, related to the 
Veteran's service.  If a diagnosis / 
diagnoses cannot be provided for the 
knees, edema of the legs, the rash or 
the cervical spine, state whether 
there are signs and symptoms that 
represent an undiagnosed chronic 
illness due to muscle pain, joint 
pain, neurologic signs or symptoms, 
etc.  The report of examination 
should include the complete rationale 
for all opinions expressed.

4.  After any further development 
deemed necessary, readjudicate the 
issue on appeal.  If the benefit 
sought remains denied, the Veteran 
and her representative should be 
furnished a supplemental statement of 
the case in accordance with 38 C.F.R. 
§ 19.31(b)(1), which includes 
consideration of 38 C.F.R. § 3.317, 
and be given an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


